Case 3:17-md-02801-JD Document 1039-2 Filed 12/17/19 Page 1 of 14




                 Exhibit 1
               Case 3:17-md-02801-JD Document 1039-2 Filed 12/17/19 Page 2 of 14


Enson, Eric P.

From:                               Enson, Eric P.
Sent:                               Tuesday, December 17, 2019 3:59 PM
To:                                 'Joseph Saveri'; Anupama Reddy
Cc:                                 Steve Williams; Majoras, John M.; James Dallal; Deborah Pansby
Subject:                            RE: Capacitors - Trial Date


Joe,
        I left you a message about 30 minutes ago. I need to speak with you about the Court’s recent Order setting trial
for March 2, 2020. Please let me know when you can speak or give me a call. Thank you.
Eric

Eric P. Enson
JONES DAY® - One Firm Worldwide℠
Los Angeles +1.213.243.2304
San Francisco +1.415.963.6994
Mobile +1.310.503.1774


From: Joseph Saveri <jsaveri@saverilawfirm.com>
Sent: Tuesday, December 17, 2019 2:17 PM
To: Enson, Eric P. <epenson@JonesDay.com>; Anupama Reddy <AReddy@saverilawfirm.com>
Cc: Steve Williams <SWilliams@saverilawfirm.com>; Majoras, John M. <jmmajoras@JonesDay.com>; James Dallal
<jdallal@saverilawfirm.com>; Deborah Pansby <DPansby@saverilawfirm.com>
Subject: Re: Capacitors - Trial Date

Steve's in transit. I'm checking.

Joseph R. Saveri
Joseph Saveri Law Firm, Inc.


From: Enson, Eric P. <epenson@JonesDay.com>
Sent: Tuesday, December 17, 2019 2:00:02 PM
To: Anupama Reddy <AReddy@saverilawfirm.com>
Cc: Steve Williams <SWilliams@saverilawfirm.com>; Majoras, John M. <jmmajoras@JonesDay.com>; James Dallal
<jdallal@saverilawfirm.com>; Joseph Saveri <jsaveri@saverilawfirm.com>; Deborah Pansby
<DPansby@saverilawfirm.com>
Subject: RE: Capacitors - Trial Date

What time after 4 Pacific today can you speak about the court’s recent order?

Eric P. Enson
JONES DAY® - One Firm Worldwide℠
Los Angeles +1.213.243.2304
San Francisco +1.415.963.6994
Mobile +1.310.503.1774


From: Enson, Eric P.
Sent: Tuesday, December 17, 2019 11:04 AM
To: 'Anupama Reddy' <AReddy@saverilawfirm.com>

                                                             1
                Case 3:17-md-02801-JD Document 1039-2 Filed 12/17/19 Page 3 of 14

Cc: Steve Williams <SWilliams@saverilawfirm.com>; Majoras, John M. <jmmajoras@jonesday.com>; James Dallal
<jdallal@saverilawfirm.com>; Joseph Saveri <jsaveri@saverilawfirm.com>; Deborah Pansby
<DPansby@saverilawfirm.com>
Subject: RE: Capacitors - Trial Date

Thanks. We’ve revised just a bit based on your availability on July 20. Redlines in the attached. Are we authorized to
file? Thanks.

Eric P. Enson
JONES DAY® - One Firm Worldwide℠
Los Angeles +1.213.243.2304
San Francisco +1.415.963.6994
Mobile +1.310.503.1774


From: Anupama Reddy <AReddy@saverilawfirm.com>
Sent: Tuesday, December 17, 2019 8:02 AM
To: Enson, Eric P. <epenson@JonesDay.com>
Cc: Steve Williams <SWilliams@saverilawfirm.com>; Majoras, John M. <jmmajoras@JonesDay.com>; James Dallal
<jdallal@saverilawfirm.com>; Joseph Saveri <jsaveri@saverilawfirm.com>; Deborah Pansby
<DPansby@saverilawfirm.com>
Subject: RE: Capacitors - Trial Date


Eric,

We have filled out our portion in the attached joint statement regarding trial date.

Thank you,

Anu

Anupama Konteti Reddy
Associate Attorney
T (415) 655-5975




From: Enson, Eric P. <epenson@JonesDay.com>
Sent: Friday, December 13, 2019 10:35 AM
To: Anupama Reddy <AReddy@saverilawfirm.com>
Cc: Steve Williams <SWilliams@saverilawfirm.com>; Majoras, John M. <jmmajoras@JonesDay.com>; James Dallal
<jdallal@saverilawfirm.com>; Joseph Saveri <jsaveri@saverilawfirm.com>; Deborah Pansby
<DPansby@saverilawfirm.com>
Subject: RE: Capacitors - Trial Date

All,
         Defendants’ position is set forth in the attached joint statement regarding trial date. Please fill in your
portion. I’d like to get it on file by Monday, if possible. Thanks.
Eric


                                                              2
                Case 3:17-md-02801-JD Document 1039-2 Filed 12/17/19 Page 4 of 14
Eric P. Enson
JONES DAY® - One Firm Worldwide℠
Los Angeles +1.213.243.2304
San Francisco +1.415.963.6994
Mobile +1.310.503.1774


From: Enson, Eric P. <epenson@JonesDay.com>
Sent: Wednesday, December 11, 2019 7:24 AM
To: Anupama Reddy <AReddy@saverilawfirm.com>
Cc: Steve Williams <SWilliams@saverilawfirm.com>; Majoras, John M. <jmmajoras@JonesDay.com>; James Dallal
<jdallal@saverilawfirm.com>; Joseph Saveri <jsaveri@saverilawfirm.com>; Deborah Pansby
<DPansby@saverilawfirm.com>
Subject: RE: Capacitors - Trial Date

All,

Defendants agree with the July 27, 2020 trial date. But because Judge Donato requested that the parties provide
two proposed trial dates, Defendants plan to inform the court that Defendants can begin trial on any date in July.
We will also inform the court that the trial can begin no later than July 27 because of another trial in September.
We will draft up a statement and send you a draft. I would like to get it on file this week. Thanks.
Eric

Sent with BlackBerry Work
(www.blackberry.com)


From: Anupama Reddy <AReddy@saverilawfirm.com>
Date: Friday, Dec 06, 2019, 11:29 AM
To: Enson, Eric P. <epenson@JonesDay.com>
Cc: Steve Williams <SWilliams@saverilawfirm.com>, Majoras, John M. <jmmajoras@JonesDay.com>, James Dallal
<jdallal@saverilawfirm.com>, Joseph Saveri <jsaveri@saverilawfirm.com>, Deborah Pansby <DPansby@saverilawfirm.com>
Subject: RE: Capacitors - Trial Date

It might be easier if we have a dial in. Deborah will circulate one shortly. Thanks.

From: Enson, Eric P. <epenson@JonesDay.com>
Sent: Friday, December 06, 2019 11:27 AM
To: Anupama Reddy <AReddy@saverilawfirm.com>
Cc: Steve Williams <SWilliams@saverilawfirm.com>; Majoras, John M. <jmmajoras@JonesDay.com>; James Dallal
<jdallal@saverilawfirm.com>; Joseph Saveri <jsaveri@saverilawfirm.com>; Deborah Pansby
<DPansby@saverilawfirm.com>
Subject: RE: Capacitors - Trial Date

Yes. I will be on my mobile or I can call your office. Thx.

Eric P. Enson
JONES DAY® - One Firm Worldwide℠
Los Angeles +1.213.243.2304
San Francisco +1.415.963.6994
Mobile +1.310.503.1774


From: Anupama Reddy <AReddy@saverilawfirm.com>
Sent: Friday, December 6, 2019 11:06 AM
                                                              3
                Case 3:17-md-02801-JD Document 1039-2 Filed 12/17/19 Page 5 of 14

To: Enson, Eric P. <epenson@JonesDay.com>
Cc: Steve Williams <SWilliams@saverilawfirm.com>; Majoras, John M. <jmmajoras@JonesDay.com>; James Dallal
<jdallal@saverilawfirm.com>; Joseph Saveri <jsaveri@saverilawfirm.com>; Deborah Pansby
<DPansby@saverilawfirm.com>
Subject: RE: Capacitors - Trial Date

Hi Eric,

Are you available to speak with us at 4:30 p.m. today?

Thanks,

Anu

Anupama Konteti Reddy
Associate Attorney
T (415) 655-5975




From: Enson, Eric P. <epenson@JonesDay.com>
Sent: Thursday, December 05, 2019 1:09 PM
To: James Dallal <jdallal@saverilawfirm.com>; Joseph Saveri <jsaveri@saverilawfirm.com>; Anupama Reddy
<AReddy@saverilawfirm.com>
Cc: Steve Williams <SWilliams@saverilawfirm.com>; Majoras, John M. <jmmajoras@JonesDay.com>
Subject: RE: Capacitors - Trial Date

All,
         I have now heard back from the defense group. The conflict that one defendant had in July has been
resolved. So, Defendants would like to begin trial as early as possible in July because we do not know Judge Donato’s
August schedule and August is generally bad for a lot of people, including jurors. Can we discuss today or tomorrow to
try to address Joe’s conflict? Thanks.
Eric

Eric P. Enson
JONES DAY® - One Firm Worldwide℠
Los Angeles +1.213.243.2304
San Francisco +1.415.963.6994
Mobile +1.310.503.1774


From: James Dallal <jdallal@saverilawfirm.com>
Sent: Monday, November 25, 2019 5:28 PM
To: Joseph Saveri <jsaveri@saverilawfirm.com>; Enson, Eric P. <epenson@JonesDay.com>; Anupama Reddy
<AReddy@saverilawfirm.com>
Cc: Steve Williams <SWilliams@saverilawfirm.com>
Subject: RE: Capacitors - Trial Date

Got it. Here goes.




                                                           4
                 Case 3:17-md-02801-JD Document 1039-2 Filed 12/17/19 Page 6 of 14
James
T 415.500.6800 x803




Disclaimer

The information contained in this communication from the sender is confidential. It is intended solely for use by the recipient and
others authorized to receive it. If you are not the recipient, you are hereby notified that any disclosure, copying, distribution or
taking action in relation of the contents of this information is strictly prohibited and may be unlawful.

This email has been scanned for viruses and malware, and may have been automatically archived by Mimecast Ltd, an innovator in
Software as a Service (SaaS) for business. Providing a safer and more useful place for your human generated data. Specializing in;
Security, archiving and compliance. To find out more Click Here.


***This e-mail (including any attachments) may contain information that is private, confidential, or protected
by attorney-client or other privilege. If you received this e-mail in error, please delete it from your system
without copying it and notify sender by reply e-mail, so that our records can be corrected.***




                                                                   5
Case 3:17-md-02801-JD Document 1039-2 Filed 12/17/19 Page 7 of 14




                 Exhibit 2
       Case 3:17-md-02801-JD Document 1039-2 Filed 12/17/19 Page 8 of 14




 1

 2

 3

 4

 5

 6

 7

 8

 9

10                       UNITED STATES DISTRICT COURT
11
                        NORTHERN DISTRICT OF CALIFORNIA
12
                             SAN FRANCISCO DIVISION
13

14    IN RE CAPACITORS ANTITRUST           Master File No. 3:14-cv-03264-JD
15    LITIGATION                           MDL No. 2801

16    This Document Relates To:            JOINT STATEMENT REGARDING
      DIRECT PURCHASER PLAINTIFFS          TRIAL DATE
17
      ACTION
18

19

20

21

22

23

24

25

26

27

28
                                                         JOINT STATEMENT RE TRIAL DATE
                                                                           MDL No. 2801
     NAI-1510434933v1
     NAI-1510504963v1
          Case 3:17-md-02801-JD Document 1039-2 Filed 12/17/19 Page 9 of 14




 1            Pursuant to the Court’s November 7, 2019 Civil Minutes (ECF No. 999), the Direct

 2   Purchaser Plaintiffs (“DPPs”) and undersigned Defendants hereby submit this Joint

 3   Statement Regarding Trial Date.

 4   I.       DPPs’ Statement.
 5            Based on availability of trial counsel and witnesses, the first available date that the

 6   Class is available for trial after June 1, 2020 is July 20, 2020 with an associated pretrial

 7   conference date of June 22, 2020. In the alternative, the Class proposes a trial start date of

 8   July 27, 2020 with an associated pretrial conference date of June 25, 2020.

 9            Regarding trial length, the Class agrees with the Court, as laid out in the November

10   7, 2019 Civil Minutes (ECF No. 999), that trial should not exceed three to four weeks. The

11   Class understands that trial time will be split 50-50 between the plaintiffs and defendants.

12            Accordingly, the Class respectfully requests that the Court set aside three to four

13   weeks to complete trial in this matter.

14   II.      Defendants’ Statement.
15            Defendants agree to, and prefer, DPPs’ proposed trial date of July 207, 2020

16   withand a corresponding pretrial conference date of June 225, 2020. In the alternative, But
17   Defendants agree to DPPs’ alternative proposed trial date of are able to begin trial on any
18   date in July 27, 2020 with a corresponding pretrial conference date of June 25, 2020. if the
19   Court prefers an alternate date in July. Defendants, however, respectfully request that trial

20   begin no later than July 27, 2020 because of at least one counsel’s September 2020 trial

21   commitment in another matter.

22            Defendants continue to believe that trial will require at least five weeks for several

23   reasons. First, seven Defendants remain in DPPs’ case, some with unique evidence and

24   unique issues that will need to be presented. Second, Defendants currently estimate that at

25   least fifteen percipient witnesses and seven expert witnesses, which include joint experts as

26   well as experts for individual Defendants, will testify live in Defendants’ case. Third, many

27

28
                                                   -1-                   JOINT STATEMENT RE TRIAL DATE
                                                                                          MDL. NO. 2801
     NAI-1510434933v1
     NAI-1510504963v1
      Case 3:17-md-02801-JD Document 1039-2 Filed 12/17/19 Page 10 of 14




 1   of Defendants’ percipient witnesses will testify through a translator, which more than

 2   doubles the amount of time that these witnesses will be on the stand.

 3           A number of recent, similar antitrust trials in this District – each of which involved

 4   far fewer defendants – required more or the same amount of time than what Defendants

 5   estimate for this matter. For example, the direct purchaser plaintiff trial in In re: TFT-LCD

 6   (Flat Panel) Antitrust Litigation, 07-md-01827 (N.D. Cal.) (Illston, J.), involving only one

 7   defendant, lasted six weeks. Likewise, the single-plaintiff opt-out trial in In re: TFT-LCD

 8   (Flat Panel) Antitrust Litigation, 07-md-01827 (N.D. Cal.) (Illston, J.), involving two

 9   defendants, also ran for six weeks. And trial in In re Korean Ramen Antitrust Litigation,

10   13-cv-4115 (N.D. Cal.) (Orrick, J.), involving only two defendants, lasted five weeks.

11           Accordingly, Defendants respectfully request that the Court set aside at least five

12   weeks to complete trial in this matter.

13   Dated: Dec. 176, 2019

14                                         JOSEPH SAVERI LAW FIRM, INC.
                                           Joseph R. Saveri
15                                         Steven N. Williams
                                           James G. Dallal
16
                                           Kyle P. Quackenbush
17                                         Anupama K. Reddy
                                           601 California Street, Suite 1000
18                                         San Francisco, California 94108
19                                         By:             /s/ Joseph R. Saveri
20

21                                         Lead Counsel for the Direct Purchaser Class

22

23

24

25

26

27

28
                                                 -2-                   JOINT STATEMENT RE TRIAL DATE
                                                                                        MDL. NO. 2801
     NAI-1510434933v1
     NAI-1510504963v1
      Case 3:17-md-02801-JD Document 1039-2 Filed 12/17/19 Page 11 of 14




 1   Dated: Dec. 176, 2019

 2                                JONES DAY
                                  Jeffrey A. LeVee
 3                                Eric P. Enson
                                  Kelly M. Ozurovich
 4
                                  555 South Flower Street, 50th Floor
 5                                Los Angeles, CA 90071
                                  jlevee@jonesday.com
 6                                epenson@jonesday.com
                                  kozurovich@jonesday.com
 7
                                  John M. Majoras
 8
                                  51 Louisiana Avenue, N.W.
 9                                Washington, D.C. 20001-2113
                                  jmmajoras@jonesday.com
10
                                  By:           /s/ Eric P. Enson
11

12
                                  Attorneys for Defendants
13                                HOLY STONE ENTERPRISE CO, LTD.,
                                  MILESTONE GLOBAL TECHNOLOGY, INC., and
14                                VISHAY POLYTECH CO., LTD.
     Dated: Dec. 176, 2019.
15
                                  MINTZ LEVIN COHN FERRIS GLOVSKY AND
16                                POPEO P.C.
17                                Bruce D. Sokler
                                  Robert G. Kidwell
18                                701 Pennsylvania Avenue NW, Suite 900
                                  Washington, DC 20004
19                                bdsokler@mintz.com
                                  RGKidwell@mintz.com
20

21                                MINTZ LEVIN COHN FERRIS GLOVSKY AND
                                  POPEO P.C.
22                                Evan S. Nadel
                                  44 Montgomery Street, 36th Floor
23                                San Francisco, CA 94104
                                  enadel@mintz.com
24

25                                By:           /s/ Bruce D. Sokler

26
                                  Attorneys for Defendant
27                                AVX CORPORATION
28
                                        -3-                 JOINT STATEMENT RE TRIAL DATE
                                                                             MDL. NO. 2801
     NAI-1510434933v1
     NAI-1510504963v1
      Case 3:17-md-02801-JD Document 1039-2 Filed 12/17/19 Page 12 of 14




 1   Dated: Dec. 176, 2019.

 2                                WILMER CUTLER PICKERING HALE AND
                                  DORR LLP
 3                                Heather S. Nyong’o
                                  1 Front Street, Suite 3500
 4
                                  San Francisco, California 94111
 5                                Heather.Nyongo@wilmerhale.com

 6                                WILMER CUTLER PICKERING HALE AND DORR
                                  LLP
 7                                Thomas Mueller (pro hac vice)
                                  1875 Pennsylvania Ave NW
 8
                                  Washington, DC 20006
 9                                Thomas.Mueller@wilmerhale.com

10                                WILMER CUTLER PICKERING HALE AND DORR
                                  LLP
11                                Chris Johnstone
12                                950 Page Mill Road
                                  Palo Alto, CA 94304
13                                Chris.Johnstone@wilmerhale.com

14                                By:         /s/ Heather S. Nyong’o
15

16                                Attorneys for Defendants
                                  ELNA CO., LTD. and ELNA AMERICA, INC.
17
     Dated: Dec. 176, 2019.
18
                                  MORRISON & FOERSTER LLP
19                                Bonnie Lau
                                  425 Market Street
20                                San Francisco, CA 94105
21                                blau@mofo.com

22
                                  By:         /s/ Bonnie Lau
23

24
                                  Attorneys for Defendants
25                                MATSUO ELECTRIC CO., LTD.

26

27

28
                                        -4-              JOINT STATEMENT RE TRIAL DATE
                                                                          MDL. NO. 2801
     NAI-1510434933v1
     NAI-1510504963v1
      Case 3:17-md-02801-JD Document 1039-2 Filed 12/17/19 Page 13 of 14




 1   Dated: Dec. 176, 2019.

 2                                PAUL, WEISS, RIFKIND, WHARTON &
                                  GARRISON LLP
 3                                Charles F. Rule
                                  Joseph J. Bial
 4
                                  2001 K Street, NW
 5                                Washington, DC 20006-1047
                                  rrule@paulweiss.com
 6                                jbial@paulweiss.com
 7                                KAUFHOLD GASKIN LLP
                                  Steven Shea Kaufhold
 8
                                  388 Market St, Suite 1300
 9                                San Francisco, CA 94111
                                  skaufhold@kaufholdgaskin.com
10
                                  By:           /s/ Joseph J. Bial
11

12
                                  Attorneys for Defendants
13                                NIPPON CHEMI-CON CORPORATION and UNITED
                                  CHEMI-CON, INC.
14   Dated: Dec. 176, 2019.
15                                DENTONS US LLP
                                  Gaspare J. Bono
16                                Claire Maddox
17                                Leslie Barry
                                  1900 K Street, NW
18                                Washington, DC 20006
                                  Email: gap.bono@dentons.com
19                                claire.maddox@dentons.com
                                  leslie.barry@dentons.com
20

21                                DENTONS US LLP
                                  Andrew S. Azarmi
22                                One Market Plaza, Spear Tower, 24th Floor
                                  San Francisco, California 94105
23                                Email: andrew.azarmi@dentons.com
24
                                  By:           /s/ Gaspare J. Bono
25

26                                Attorneys for Defendants
                                  SHINYEI KAISHA, SHINYEI TECHNOLOGY CO.,
27                                LTD., SHINYEI CAPACITOR CO., LTD. and
                                  SHINYEI CORPORATION OF AMERICA, INC.
28
                                       -5-                 JOINT STATEMENT RE TRIAL DATE
                                                                             MDL. NO. 2801
     NAI-1510434933v1
     NAI-1510504963v1
      Case 3:17-md-02801-JD Document 1039-2 Filed 12/17/19 Page 14 of 14




 1
     Dated: Dec. 176, 2019.
 2
                                  BONA LAW PC
 3                                Jarod M. Bona
                                  Aaron R. Gott
 4
                                  4275 Executive Square, Suite 200
 5                                La Jolla, CA 92037
                                  Email: jarod.bona@bonalawpc.com
 6                                aaron.gott@bonalawpc.com
 7                                By:          /s/ Jarod M. Bona
 8

 9                                Attorneys for Defendants
                                  TAITSU CORPORATION and TAITSU AMERICA,
10                                INC.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        -6-               JOINT STATEMENT RE TRIAL DATE
                                                                           MDL. NO. 2801
     NAI-1510434933v1
     NAI-1510504963v1
